Citation Nr: 1232804	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  08-39 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to February 1973.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking entitlement to service connection for the cause of the Veteran's death.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

Specifically, the Board notes that the Veteran's death certificate revealed that a VA Medical Center (VAMC) was the location of his death.  The Board notes that the November 2008 statement of the case (SOC) indicated that the evidence of record included a terminal hospital report from Ann Arbor VAMC.  The Board has reviewed both the physical claims file and the virtual VA paperless claims file and does not find any evidence of this report.     

VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2011).  As such, the Board finds that this issue must be remanded in order to obtain any relevant VA treatment records that have not yet been associated with the claims file, to specifically include any medical records from the Ann Arbor VAMC leading up to the Veteran's death and on the date of his death, January [redacted], 2008. 

Further, the Board notes that an April 2007 record reflected that the National Personnel Records Center (NPRC) indicated that the Veteran's service treatment records were in VA's possession.  However, the Board notes that the claims file does not contain a copy of the Veteran's service treatment records.  Upon remand, all efforts to obtain the Veteran's service treatment records should be exhausted.  If the service treatment records can still not be located, a formal finding regarding the unavailability of these records should be issued, and the appellant should be notified of such a finding.

Additionally, the Board notes that, in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 Dependency and Indemnity Compensation (DIC), the United States Court of Appeals for Veterans Claims (Court) held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.  

The Board notes that the appellant was issued a VCAA letter in March 2008.  However, this letter did not meet all of the requirements set forth in Hupp.  As such, the Board finds that a corrective VCAA notice should be issued to the appellant. 

Finally, the Board notes that the appellant essentially contended that the Veteran had a back condition which prevented him from doing any form of normal exercise and health maintenance.  She further contended that the painkillers that the Veteran took made him inactive and of poor motivation.  Therefore, it appears that the appellant is asserting that the Veteran's back condition directly or indirectly led to his death.
 
The Board notes that the Veteran's death certificate reflects that he died on January [redacted], 2008, and that the immediate cause of his death was small bowel ischemia, hypotension, and sepsis.  Hepatitis C virus (HCV) cirrhosis, chronic obstructive pulmonary disease (COPD), and TS vertebral collapse were also noted as contributing to the death but did not result in the underlying cause of death.

The Board notes that the claims file contains a May 2007 VA examination report.  Upon review of the claims file, examination of the Veteran, and consideration of the Veteran's assertions, the examiner determined that the Veteran's mild scoliosis with autofusion of L4-L5, compression deformity of L1, degenerative disc disease was less likely as not caused by or a result of active military service.  The examiner also determined that the Veteran's mild scoliosis with autofusion of L4-L5, compression deformity of L1, degenerative disc disease was not aggravated by active military service. 

The Board notes, however, that the claims file does not contain any medical opinions as to whether any of the disabilities listed on Veteran's death certificate other than his spine condition were related to his death.  As such, the Board finds that a VA medical opinion should be obtained as to whether any of the conditions listed on the Veteran's death certificate were caused or aggravated by his active duty service and as to whether any other disability caused or aggravated by his active duty service contributed to his death.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with corrective VCAA notice in accordance with the requirements set forth in Hupp. 

2. Obtain any and all VA treatment records that have not yet been associated with the claims file, to specifically include any medical records from the Ann Arbor VAMC leading up to the Veteran's death and on the date of his death, January [redacted], 2008.

3. Exhaust all available avenues for obtaining the Veteran's missing service treatment records.  If the service treatment records can still not be located, a formal finding regarding the unavailability of these records should be issued, and the appellant should be notified of such a finding.

4. After the aforementioned records have been obtained to the extent possible, obtain a VA medical opinion regarding the etiology of the conditions listed on the Veteran's death certificate.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, the examiner should provide an opinion as to whether it is at least as likely as not that any of the conditions listed on the Veteran's death certificate were caused or aggravated by his military service.  The examiner should also provide an opinion as whether any other disability caused or aggravated by the Veteran's active duty service contributed to his death.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

5. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the SOC was issued.  If the benefit sought on appeal remains denied, she should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the appellant and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


